DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 11-15, 21-23, 27-31, 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant has amended the claims with new limitation(s) as recited in all of the independent claims. This Non-Final action introduces a new ground of rejection to address the new limitation(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 14, 15, 21-23, 27-31, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub No.: 2016/0065286) in view of Deng et al. (Pub No.: 2019/0104549).
Regarding claim 1, Kim et al. discloses an apparatus (read as the first wireless communication device 102 in fig. 1 or fig. 6) comprising: 
a transmitter (read as the Tx 118 in fig. 1) that transmits information using a plurality of transmission beams (Kim et al. see fig. 6, steps 602-608; para. 0194; As indicated at block 608, the method may include transmitting from the first wireless communication device one or more pilot signals via the one or more other beam directions); 
wherein each transmission beam of the plurality of transmission beams is different (Kim et al. see fig. 4; para. 0111, 0156-0163; In para. 0111 …For example, if the plurality of other beam directions include eight beam direction, a first pilot may be transmitted via a first beam direction at a first time slot corresponding to a first frame, a second pilot may be transmitted via a second beam direction at a second time slot corresponding to a second frame. In para. 0156, controller 124 may adjust the beamwidth of beam direction 133, for example, to account for a magnitude of the changes in the relative position between devices 102 and 140, e.g., as described below with reference to FIG. 4.). In other words, each of the eight beams corresponds to eight different beam directions and eight different time slots, and therefore each of the eight beams is different/distinct with respect to different beam directions and time slots. In addition, the controller 124 may adjust the beam width 412 and beam range 414 of beam direction 133 as illustrated in fig. 4; and 
a receiver (read as the Rx 116 in fig. 1) that receives a feedback message indicating a transmission beam (read as the indicated second beam direction in para. 0199) of the plurality of transmission beams, wherein the feedback message is received in response to transmitting the information (Kim et al. see fig. 6, step 612; para. 0199; the method may include transmitting to the first wireless communication device a feedback indicative of the second beam direction.). The first wireless communication device receives a feedback message indicating the second beam direction based on the transmitted pilot signals via the one or more beam directions, and 
wherein the transmitter transmits a message using the transmission beam in response to receiving the feedback message (Kim et al. see fig. 6, step 616; para. 0201; switching to the second beam direction to communicate with the second wireless communication device). 
However, Kim et al. does not explicitly disclose the feature that receives a first resource pool comprising a first set of resources for normal physical random access channel transmissions; and a second resource pool comprising a second set of resources for bundled physical random access channel transmissions, wherein the bundled physical random access channel transmissions each comprise multiple normal physical random access channel transmissions and the first set of resources do not overlap with the second set of resources.
Deng et al. from the same or similar fields of endeavor discloses the feature that receives a first resource pool (read as an RA resource set in para. 0217) comprising a first set of resources for normal physical random access channel transmissions (Deng et al. see fig. 23, step 2301; para. 0217-0221, 0248; In para. 0248, … An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU (2301). In para. 0217, …An mWTRU may select or determine an RA resource set based on an SCmB DL measurement or DL transmit beam. An RA resource set may be associated with an SCmB UL receive beam. An mWTRU may perform an RA procedure using the selected or determined RA resource set.); and 
a second resource pool (read as multiple RA resource set in para. 0217) comprising a second set of resources for bundled physical random access channel transmissions, wherein the bundled physical random access channel transmissions each comprise multiple normal physical random access channel transmissions (Deng et al. see fig. 23, step 2301; para. 0217-0221, 0248; …An mWTRU may select and/or use multiple RA resource sets where each RA resource set may be associated with a different SCmB UL receive beam.). The mWTRU uses multiple RA resource sets for bundled transmission, which is associated with multiple different SCmB UL receive beam, and the first set of resources do not overlap with the second set of resources (Deng et al. see fig. 23, step 2301; para. 0217-0221; UL transmission by the mWTRU using different RA resource sets may be performed serially or sequentially). Each of the RA resource sets is associated with different UL receive beam, may be performed serially/sequentially, for example, at different times one transmission after the other (i.e., thus each of the RA resource sets are not overlapping).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. and to implement with the feature as taught by Deng et al. to receive RA resources sets for multiple RA preamble transmissions. 
The motivation would be to improve transmission reliability.
Claim 14 is rejected similarly to claim 1.
Regarding claim 27, Kim et al. discloses an apparatus (read as the second wireless communication device 140 in fig. 1 or fig. 6) comprising: 
a receiver (see Rx 146 in fig. 1) that receives information transmitted using a plurality of transmission beams (Kim et al. see fig. 6, steps 602-608; para. 0194; As indicated at block 608, the method may include transmitting from the first wireless communication device one or more pilot signals via the one or more other beam directions). The second communication device receives pilot signals via the one or more other beam directions; 
wherein each transmission beam of the plurality of transmission beams is different (Kim et al. see fig. 4; para. 0111, 0156-0163; In para. 0111 …For example, if the plurality of other beam directions include eight beam direction, a first pilot may be transmitted via a first beam direction at a first time slot corresponding to a first frame, a second pilot may be transmitted via a second beam direction at a second time slot corresponding to a second frame. In para. 0156, controller 124 may adjust the beamwidth of beam direction 133, for example, to account for a magnitude of the changes in the relative position between devices 102 and 140, e.g., as described below with reference to FIG. 4.). In other words, each of the eight beams corresponds to eight different beam directions and eight different time slots, and therefore each of the eight beams is different/distinct with respect to different beam directions and time slots. In addition, the controller 124 may adjust the beam width 412 and beam range 414 of beam direction 133 as illustrated in fig. 4; and 
a transmitter (see Tx 148 in fig. 1) that transmits a feedback message indicating a transmission beam (read as the indicated second beam direction in para. 0199) of the plurality of transmission beams, wherein the feedback message is transmitted in response to receiving the information (Kim et al. see fig. 6, step 612; para. 0199; the method may include transmitting to the first wireless communication device a feedback indicative of the second beam direction.). The first wireless communication device receives a feedback message indicating the second beam direction based on the received pilot signals via the one or more beam directions, and 
wherein the receiver receives a message transmitted using the transmission beam in response to transmitting the feedback message (Kim et al. see fig. 6, step 616; para. 0201; switching to the second beam direction to communicate with the second wireless communication device.).
However, Kim et al. does not explicitly disclose the feature that transmits a first resource pool comprising a first set of resources for normal physical random access channel transmissions; and

Deng et al. from the same or similar fields of endeavor discloses the feature that transmits a first resource pool (read as an RA resource set in para. 0217) comprising a first set of resources for normal physical random access channel transmissions (Deng et al. see fig. 23, step 2301; para. 0217-0221, 0248; … An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU (2301).); and 
transmits a second resource pool (read as multiple RA resource set in para. 0217) comprising a second set of resources for bundled physical random access channel transmissions, wherein the bundled physical random access channel transmissions each comprise multiple normal physical random access channel transmissions (Deng et al. see fig. 23, step 2301; para. 0217-0221, 0248; …An mWTRU may select and/or use multiple RA resource sets where each RA resource set may be associated with a different SCmB UL receive beam.). The mWTRU uses multiple RA resource sets for bundled transmission, which is associated with multiple different SCmB UL receive beam, and the first set of resources do not overlap with the second set of resources (Deng et al. see fig. 23, step 2301; para. 0217-0221; UL transmission by the mWTRU using different RA resource sets may be performed serially or sequentially). Each of the RA resource sets is associated with different UL receive beam, may be performed serially/sequentially, for example, at different times one transmission after the other (i.e., thus each of the RA resource sets are not overlapping).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. and to implement with the feature as taught by Deng et al. to transmit RA resources sets for multiple RA preamble transmissions. 

Claim 40 is rejected similarly to claim 27.
Regarding claim 3, Deng et al. discloses the feature wherein the receiver further receives a resource pool for transmitting the information (Deng et al. see fig. 23, step 2301; para. 0217-0221, 0248; In para. 0248, …An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU (2301).). The WTRU receives the RA resource sets for RA preamble transmissions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. and to implement with the feature as taught by Deng et al. to receive resource sets for RA preamble transmissions. 
The motivation would be to provide transmission efficiency.
Regarding claim 4, Deng et al. discloses the feature wherein the transmitter further transmits the information using a selected one or more resources of the resource pool (Deng et al. see fig. 23, step 2303; para. 0217-0221, 0248; In para. 0248, …The mWTRU may then transmit the selected preamble to the SCmB using the selected directional mWTRU UL transmit beam (2303).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. and to implement with the feature as taught by Deng et al. to transmit RA preambles based on the RA resource sets. 
The motivation would be to provide transmission efficiency.
Regarding claim 5, 31, Deng et al. discloses the feature wherein the resource pool comprises resources for bundled physical random access channel transmissions (Deng et al. see fig. 23, step 2303; para. 0217-0221, 0248).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. and to implement with the feature as taught by Deng et al. to receive RA resources sets for multiple RA preamble transmissions. 

Regarding claims 15, 28, Deng et al. discloses the feature wherein the information comprises one or more physical random access channel preambles (Deng et al. see fig. 23, step 2303; para. 0217-0221, 0248; In para. 0248 …further selecting a physical resource such as a directional mWTRU uplink (UL) transmit beam for transmitting the selected preamble based on the selected preamble).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. in view of Deng et al. and to implement with the feature as taught by Deng et al. wherein the information comprises one or more preambles. 
The motivation would be to provide transmission reliability.
Regarding claim 21, Deng et al. discloses the feature wherein the feedback message comprises a random access response (Deng et al. see fig. 23, step 2305; para. 0248).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. in view of Deng et al. and to implement with the feature as taught by Deng et al. wherein the feedback message comprises RAR.
The motivation would be to provide transmission reliability.
Regarding claim 22, Kim et al. discloses the feature wherein the feedback message comprises an indication that indicates the transmission beam (Kim et al. see fig. 6, step 612; para. 0199; the method may include transmitting to the first wireless communication device a feedback indicative of the second beam direction.).
Regarding claim 23, Deng et al. discloses the feature wherein the message comprises a message 3 of a random access channel procedure (Deng et al. see para. 0286; MSG3 is an uplink data packet the mWTRU may transmit when an expected Random Access Response (RAR) is received.).

The motivation would be to provide transmission reliability.
Regarding claim 29, Deng et al. discloses the feature wherein the transmitter transmits a resource pool for communicating the information (Deng et al. see fig. 23, step 2301; para. 0217-0221, 0248; In para. 0248, …An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU (2301).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. in view of Deng et al. and to implement with the feature as taught by Deng et al. to transmit resource pool for communication.
The motivation would be to provide transmission efficiency.
Regarding claim 30, Deng et al. discloses the feature wherein the receiver receives the information using one or more resources of the resource pool (Deng et al. see fig. 23, step 2303; para. 0217-0221, 0248; In para. 0248, …The mWTRU may then transmit the selected preamble to the SCmB using the selected directional mWTRU UL transmit beam (2303).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. in view of Deng et al. and to implement with the feature as taught by Deng et al. to receive information using the resource pool.
The motivation would be to provide transmission efficiency.


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub No.: 2016/0065286) in view of Deng et al. (Pub No.: 2019/0104549) as applied to claim 1 above, and further in view of Priyanto et al. (Pub No.: 2019/0253116).
Regarding claim 11, Kim et al. in view of Deng et al. does not explicitly disclose the feature wherein the feedback message is generated by a base unit in response to: the base unit detecting one or more normal physical random access channel transmissions in a bundled physical random access channel transmission; and the base unit determining a strongest transmission of the one or more normal physical random access channel transmissions.  
Priyanto et al. from the same or similar fields of endeavor discloses the features wherein the feedback message is generated by a base unit in response to: the base unit detecting one or more normal physical random access channel transmissions in a bundled physical random access channel transmission (Priyanto et al. see para. 0010; the UE may be configured to send transmissions, such as RACH preamble and the like, in multiple short bursts, such that each burst uses a different beam direction. In response to receiving the short bursts, the BS may measure the received power or other quality parameter(s) related to the received signal of each short burst); and the base unit determining a strongest transmission of the one or more normal physical random access channel transmissions  (Priyanto et al. see para. 0010; the BS may measure the received power or other quality parameter(s) related to the received signal of each short burst to identify the relative power or signal quality difference between each short burst. The BS can then report the best beam index/beam identity information back to the UE for the purpose of the UE making necessary adjustments to the transmission beam.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. in view of Deng et al. and to 
The motivation would be to provide transmission reliability.
Regarding claim 12, Priyanto et al. discloses the feature wherein the feedback message comprises an index corresponding to the strongest transmission of the one or more normal physical random access channel transmissions (Priyanto et al. see para. 0010; The BS can then report the best beam index/beam identity information back to the UE for the purpose of the UE making necessary adjustments to the transmission beam).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. in view of Deng et al. and to implement with the feature as taught by Priyanto et al. to include the best beam index in the feedback message. 
The motivation would be to provide transmission reliability.
Regarding claim 13, Priyanto et al. discloses wherein the index corresponding to the strongest transmission of the one or more normal physical random access channel transmissions is associated with an index corresponding to the transmission beam (Priyanto et al. see para. 0010, 0060, 0061, 0068; network node 302 transmits a signal 310 including beam identity information associated with the identified short burst transmission, wherein each of the short burst transmission corresponds to a sub-carrier).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kim et al. in view of Deng et al. and to implement with the feature as taught by Priyanto et al. to include the best beam index which is associated with a sub-carrier of a short burst transmission. 
The motivation would be to provide transmission reliability.
Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (Pub No.: 2019/0182786) is a show system which considered pertinent to the claimed invention.
Wang et al. discloses a network node for a wireless communication system includes a processor and a transceiver, the processor being configured to generate a set of at least two synchronization signal sequences; construct a synchronization signal for each synchronization signal sequence to create a set of synchronization signals, such that each of the synchronization signals in the set of synchronization signals has an auto correlation and cross correlation below a threshold value with any other synchronization signal in the set of synchronization signals; generate a set of directional beam patterns, wherein each beam pattern in the set of directional beam patterns corresponds to one of the synchronization signals in the set of synchronization signals; and wherein the transceiver is configured to transmit the synchronization signals in the set of synchronization signals using the beam pattern for each synchronization signal over a same time frequency resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464